Citation Nr: 0516777	
Decision Date: 06/20/05    Archive Date: 06/27/05

DOCKET NO.  02-01 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for a 
right knee disability.  

2.  Entitlement to a rating in excess of 10 percent for a 
left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Associate Counsel





INTRODUCTION

The appellant is a veteran who served on active duty from 
January 1992 to October 1999.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an August 
2001 rating decision of the Houston, Texas Regional Office 
(RO) of the Department of Veterans Affairs (VA) that granted 
service connection for left and right patellofemoral syndrome 
with chondromalacia (each knee rated 10 percent) and denied 
service connection for bronchitis.  In an October 2001 notice 
of disagreement, appellant's representative requested a 
higher rating for each knee.  In a November 2003 decision, 
the Board remanded these claims to the RO to ensure VCAA 
compliance, to update the record and to afford the veteran a 
current VA orthopedic examination.  


FINDINGS OF FACT

The veteran's left and right knee disabilities are each 
manifested by painful (but essentially complete, 0 to 100 
degrees) motion; instability and subluxation are not  shown.


CONCLUSIONS OF LAW

1.  A rating in excess of 10 percent is not warranted for the 
veteran's right knee disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code (Code) 5019 (2004).

2.  A rating in excess of 10 percent is not warranted for the 
veteran's left knee disability.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5019 (2004).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126  (West 
2002).  Regulations implementing the VCAA are at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  The VCAA applies in 
the instant case.  The Board finds that the mandates of the 
VCAA are met.  The veteran has been advised of VA's duties to 
notify and assist in the development of the claim.  A May 
2001 letter from the RO (prior to the rating appealed) 
informed him of his and VA's responsibilities in claims 
development and of the type of evidence needed to establish 
his claim.  The initial rating decision in August 2001, a 
December 2001 statement of the case (SOC), a February 2002 
supplemental SOC (SSOC) and a January 2005 SSOC notified the 
veteran of applicable laws and regulations, of what the 
evidence showed, and why a 10 percent rating was assigned for 
each knee.  The December 2001 SOC also properly provided 
notice as to the "downstream" issue of an increased rating.   
See VAOPGCPREC 8-2003.  

Regarding notice content, while the veteran was not advised 
verbatim to submit everything he had pertinent to his claim, 
the May 2001 letter specifically asked him to provide medical 
evidence showing current disability and/or medical treatment 
for his claimed disabling conditions and an April 2004 letter 
asked him to submit or identify (for VA to obtain) any other 
evidence that might support his claim and informed him that 
he had a full year to respond. Taken together, this was 
equivalent to advising the veteran to submit everything he 
had pertinent to the claim.  There is no further duty to 
notify.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Regarding the duty to assist, VA has obtained the veteran's 
service medical records and records of relevant knee 
treatment and asked him to submit or identify any additional 
medical evidence that would support his claim.  VA also 
arranged for examinations of the left knee in August 2001 and 
October 2004.  The veteran has not identified any additional 
evidence pertinent to the claim.  VA's assistance obligations 
are met.  No further assistance to the veteran is required.  
He is not prejudiced by the Board's proceeding with appellate 
review.

II.  Factual Background

Service medical records reveal that the veteran consistently 
suffered from patellar knee pain.  The most common diagnosis 
was bilateral retropatellar pain syndrome.  

On August 2001 VA orthopedic examination, the diagnoses were 
bilateral anterior knee pain and bilateral patellofemoral 
syndrome/chondromalacia patellae.  The knees showed no 
effusion, joint line tenderness or instability.  There was 
full range of motion (from 0 to 130 degrees) bilaterally, and 
there was bilateral patellofemoral crepitus, which produced 
most of his pain.  He indicated that his bilateral knee pain 
limited his ability to run and to descend or climb stairs.  

In his January 2002 Form 9, the veteran indicated that the 
pain in his knees caused painful flinching while going up and 
down stairs and pushing or pulling objects, and kept him from 
running and playing with his children.  He also stated that 
he had to quit his primary job, was unable to work out 
properly, and sometimes woke up with numbness in both knees. 

VA treatment records from January 2002 to February 2004 show 
that the veteran continued to have bilateral knee pain with 
crepitus and complained of stiffness, soreness, numbness and 
difficulty going up and down stairs.  He indicated that he 
was unable to exercise after a strenuous day at work.  
Diagnoses included bursitis, plica syndrome, chondromalacia 
patella, arthralgia and chronic left knee pain.  In January 
2002 he was found to have negative valgus/varus, 
anterior/posterior drawer and plica to both medial aspects.   
In April 2003 he opted to try magnetized knee braces but 
wanted to hold off on trying steroid injections, and 
complained of a giving way sensation.  In May 2003, an 
orthopedic physician reviewed the veteran's chart and 
determined that he was not a candidate for surgery.  A left 
knee X-ray from January 2004 showed mild sclerosis and 
narrowing.  In February 2004, a physician's assistant found 
that X-rays and MRI of the left knee were negative and that 
there was no locking or buckling of the knee.  There was 
tenderness in the popliteal area and range of motion was 
decreased without swelling or redness. 

An October 2004 VA orthopedic examination produced a 
diagnosis of chondromalacia, mild, bilaterally.  X rays of 
the knees were interpreted as normal.  Range of motion was 
from 0 to 130 degrees, bilaterally and there was no effusion 
or instability.  There were some patella sensitivity and 
minimal crepitus.  When the veteran did excessive activity he 
experienced some pain, fatigue, weakness and lack of 
endurance with repeated use, which did limit his activity.  
The veteran reported that his chronic knee problems began in 
1993 and that he had not had any injections or surgery and 
was not currently receiving any medical treatment for his 
knees.  He got flare-ups about 10 to 15 times per day 
primarily related to activities, had difficulty squatting and 
stooping, but was able to stand for one hour and did not have 
difficulty walking.  His pain was primarily present when 
squatting or stooping.  He indicated that he worked as an 
auto mechanic and sometimes had to alter his activities (such 
as limiting prolonged standing) during work.     

III.  Criteria and Analysis

Disability ratings are determined by application of a 
schedule of ratings, based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.

Because the instant appeal is from the initial rating 
assigned with the grant of service connection, the 
possibility of "staged" ratings for separate periods during 
the appeal period, based on the facts found, must be 
considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  
Here, staged ratings are not warranted as the rating assigned 
for the entire period reflects the greatest degree of 
impairment shown at any time.

Where there is a question as to which of two evaluations 
applies, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  When there is an approximate 
balance of positive and negative evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).

The veteran's left and right knee disabilities are rated 
under Code 5019, for bursitis.  Code 5019 provides for a 
rating based on limitation of motion under the diagnostic 
codes applicable to the affected body part.  38 C.F.R. § 
4.71a.  If limitation of motion is present, but 
noncompensable, a rating of 10 percent is for application for 
each major joint.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion. [Plate II, reflects 
that normal extension of the knee is to zero degrees, and 
normal flexion is to 140 degrees.]   Id.

The two codes for rating knee disability based on limitation 
of motion are Code 5260 (for limitation of flexion) and Code 
5261 (for limitation of extension).  Under Code 5260 a 0 
percent is warranted when flexion is limited to 60 degrees; 
10 percent when limited to 45 degrees; 20 percent when 
limited to 30 degrees; and 30 percent when limited to 15 
degrees.  Under Code 5261, a 0 percent rating is warranted 
when extension is limited to 5 degrees; 10 percent when 
limited to 10 degrees; and 20 percent when limited to 15 
degrees.  Higher ratings are available for more severe 
limitations.  38 C.F.R. § 4.71a

If there is associated instability, knee disability may be 
rated under Code 5257, which provides that knee impairment 
with recurrent subluxation or lateral instability warrants a 
10 percent rating when slight, a 20 percent rating when 
moderate, and a 30 percent rating when severe.  38 C.F.R. § 
4.71a.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion. 38 C.F.R. § 
4.40.  Inquiry must also be made as to weakened movement, 
excess fatigability, incoordination, and reduction of normal 
excursion of movements, including pain on movement.  
38 C.F.R. §  4.45.  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10.

Given that the evidence of record shows that the veteran 
suffers from essentially identical problems in both knees, 
the analysis will address both ratings simultaneously.  The 
evidence (most significantly the VA examinations from August 
2001 and October 2004) reflects that the range of motion of 
both knees is essentially normal, i.e., from 0 degrees 
extension to 130 degrees flexion.  While a VA physician's 
assistant noted a decreased range of motion in the left knee 
in February 2004, no specific findings were made as to the 
degree of limitation.  Consequently, that finding does not 
provide a basis for rating the disability.  In short, the 
record contains no evidence that flexion of either knee is 
limited to 30 degrees or less, so as to warrant a 20 percent 
rating under Code 5260, no evidence that extension of either 
knee is limited to 15 degrees or more, so as to warrant a 20 
percent rating under Code 5261, and no evidence that flexion 
is limited to 45 degrees and extension is limited to 10 
degrees so as to warrant 10 percent ratings each for 
limitation of flexion and limitation of extension..

While the veteran also reported a giving way sensation of his 
left knee in April 2003, the record contains no objective 
findings of lateral instability or recurrent subluxation of 
either knee.  Both VA examinations specifically found no 
instability of either knee and the VA physician's assistant 
specifically found no locking or buckling of the left knee.  
Consequently, ratings under Code 5257 for lateral instability 
or recurrent subluxation are not warranted.   

In regard to functional loss, the October 2004 VA examination 
did note pain, fatigue, weakness and lack of endurance but 
only after excessive activity involving repeated use.  It 
also indicated that the veteran was working as an auto 
technician and that while he had to sometimes alter his 
activities, he was able to stand for an hour.  Given these 
examination findings combined with a lack of objective 
evidence of more extensive limitation, the Board finds that a 
higher rating on the basis of   functional loss is not 
warranted.  38 C.F.R. §§ 4.10,4.40, 4.45, Deluca v. Brown 8 
Vet. App. 202 (1995).  

The Board has considered all pertinent rating provisions 
applicable to the veteran's bilateral knee disability.  The 
evidence provides no basis for a rating in excess of 10 
percent for either knee under any applicable criteria.  The 
preponderance of the evidence is against the claims, and they 
must be denied.


ORDER

A rating in excess of 10 percent for right knee disability is 
denied.  

A rating in excess of 10 percent for left knee disability is 
denied.  



	                   
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


